            Case 5:20-cv-01005-J Document 1-1 Filed 10/05/20 Page 1 of 4




                      IN THE DISTRICT COURT OF LINCOLN COUNTY

                                      STATE OF OKLAHOMA


LATOSHA R. DAVIS,

                 Plaintiff,

V S.                                                     Case No. aj .             0 - l v 9--
PRAGUE COMMUNITY HOSPITAL
and DR. VISHAL AGGARWAL, d/b/a
SANRAJ SOLUTIONS and
TRANSCENDENTAL UNION WITH
                                                                                         FILED
LOVE AND SPIRITUAL                                                                      SEP 1 5 2020
ADVANCEMENT,                                                                       CINDY KIRBY, COURT CLERK
                                                                                 LINCOLN COUNTY, OKLAHOMA
                 Defendants.


       COMES NOW the Plaintiff, LaTosha R. Davis (hereinafter referred to as "Plaintiff'), Pro

Se, and for her cause of action and claims for relief against the above-named Defendants, she states

the following:

                                               PARTIES

       1.        That Plaintiff is and was at all times alleged herein a citizen and resident of the City

of Shawnee, Pottawatomie County, State of Oklahoma.

       2.        That the Plaintiff was employed with Defendants as a Human Resources Manager

from July 1, 2020 through August 28, 2020.

       3.        That the Defendant, Prague Community Hospital, is a domestic not for profit

corporation and is situated in the City of Prague, Lincoln County, State of Oklahoma; and is owned

by Defendant Dr. Vishal Aggarwal.

       4.        That Defendant Dr. Vishal Aggarwal is doing business as Sanraj Solutions, which is




                                                                                           EXHIBIT 1
            Case 5:20-cv-01005-J Document 1-1 Filed 10/05/20 Page 2 of 4




not a business registered with the Oklahoma Secretary of State; however, said business name appears
on paychecks received by employees of the Defendants.

       5.      That Defendants, Dr. Vishal Aggarwal and Prague Community Hospital, also are

currently doing business as Transcendental Union with Love and Spiritual Advancement, which is

a domestic not for profit corporation.

                                 JURISDICTION AND VENUE

       6.      That this Honorable Court has proper venue and jurisdiction over these proceedings

pursuant to 12 O.S. §133, in that Defendant, Prague Community Hospital, is the official location of

said Defendant in Lincoln County, Oklahoma; and Lincoln County is the location where all matters

alleged herein took place.

                                    STATEMENT OF CASE

       7.      That during the pay period of August 9, 2020 through August 22, 2020, several

employees of Defendant were required to work extra hours due to the conditions related to the

COVID-19 pandemic.

       8.      That during this time period, the patient census was high.

       9.      That during this time period there were also many employees who were unable to

work due to illness.

        10.    That on August 28, 2020, Defendants terminated Plaintiff.

       11.     That Defendant alleged the reasoning for Plaintiffs termination was for working

excessive overtime hours, which was necessary in order to meet the needs of the hospital patients.

       12.     That during the pay period of August 9, 2020 through August 22, 2020, many other

employees worked excessive overtime without any adverse reaction from Defendants; and many of


                                                -2-
               Case 5:20-cv-01005-J Document 1-1 Filed 10/05/20 Page 3 of 4




these employees had acquired a significantly larger amount of overtime hours than Plaintiff.

        13.       That Plaintiff was treated in a different manner than other employees during her

employment with Defendants due to the fact she was the only African-American woman employed

by Defendants, and Plaintiff was the only African-American employee in a management position.

        14.       That Plaintiff was wrongfully terminated due to her race which is in direct violation

of 25 O.S. §25-1350 (2014).

        15.       That the Plaintiff filed a complaint with the Equal Employment Opportunity

Commission which is currently pending under Inquiry No. 564-2020-01913.

        16.       That Plaintiff should be compensated for compensatory damages and punitive

damages, and the Court should grant her a judgment in excess of $10,000.00, and for any and all

equitable relief the Court deems just.

        1.7.      That Defendants should be ordered to reimburse Plaintiff for any and all costs she has

incurred, or shall incur, in relation to this matter.



        WHEREFORE, the Plaintiff prays that judgement be granted in her favor and against the

Defendants, and that this Court grant any and all equitable relief it deems to be just and proper.

                                                         Respectfully submitted,



                                                         LaTos R. Davis, Plaintiff, Pro Se
                                                         4110 North Market Avenue
                                                         Shawnee, Oklahoma 74804
            Case 5:20-cv-01005-J Document 1-1 Filed 10/05/20 Page 4 of 4




                                        VERIFICATION

STATE OF OKLAHOMA, )
                                      SS.
COUNTY OF OKLAHOMA, )

       I, LaTosha R. Davis, being first duly sworn, depose and state as follows:

      That I am the Plaintiff named, herein, that 'I have read the above and foregoing Petition and
know the contents thereof and that the facts contained are true and correct to th- est of my
knowledge and belief.


                                                             a R. Davis, Pro Se


       Subscribed and sworn to before me this 15774 day of                     , 2020 .


My Commission Expires:

My Commission No.:
      ?,C0 11--4.1D 1-1-
